DETAILED ACTION
This action is in response to the amendment filed 07/28/2021. Claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US PGPUB No US 2016/0321010 A1)(hereafter referred to as Hashimoto) in view of Jiang et al. (US PGPUB No US 2018/0165014 A1)(hereafter referred to as Jiang) in view of Nagarajan et al. (US PGPUB No US 2019/0065075 A1)(hereafter referred to as Nagarajan). 
Regarding Claim 1, Hashimoto discloses:
A memory system connectable to a host (storage device 2 connected to host 3 [Fig 1]), comprising: a nonvolatile memory including a plurality of 5blocks (Non-volatile memory 16 such as NAND flash memory  each of the plurality of blocks including a plurality of pages, each of the plurality of pages being a unit for a data write and read operation (The input blocks comprise a plurality of pages. The pages store data that can be read or written [0061][0088][0147]); and a controller electrically connected to the nonvolatile memory (Controller 14 coupled to the flash memory [0060][Fig 1]) and configured to allocate a plurality of write destination blocks corresponding to a plurality of streams from the plurality of blocks (Controller 14 assigns input blocks (write destination blocks) to streams from the host [0122][0148][0098]), 10wherein the controller is configured to: receive a plurality of write commands from the host, each of the plurality of write commands including a stream identifier indicative of one of the plurality 15of streams (Controller 14 receives a write command from the submission queue of the host. Each write command includes a Stream ID identifying the stream the write command belongs to [0148]); classify the received write commands into a plurality of groups corresponding to the plurality of streams (The controller writes the data of the received write commands to the input block that corresponds to the Stream ID of the respective write command (i.e. controller classifies the write command by determining the appropriate block/group) [0148]); transfer write data having the minimum write size and associated with the set of write commands belonging to the first group from a write buffer in a memory of the host to a first 30buffer in the memory system (The controller receives the write data from the write buffer memory 20 of the host. [0133] When data is written to the flash memory the data is first input into the data input/output buffer 28 [0083]); and write the write data transferred to the first buffer to a first write destination block of the plurality of write destination blocks, the first write destination block corresponding to the first stream (Controller writes the data to the appropriate input block [0134][0148] Data is transferred from the data input/output buffer to the input blocks [0083]).
While Hashimoto discloses a host determining an optimal size of an input block for which write data should be written, Hashimoto does not explicitly disclose:
wherein the controller is configured to: determine, for each of the groups, whether or not 20a length of write data associated with a set of write commands belonging to a same group reaches a minimum write size of the nonvolatile memory; when a length of write data associated with a set of write commands belonging to a first group 25corresponding to a first stream of the plurality of streams reaches the minimum write size, transfer write data having the minimum write size and associated with the set of write commands belonging to the first group 
However Jiang discloses:
wherein the controller is configured to: determine, for each of the groups, whether or not 20a length of write data associated with a set of write commands belonging to a same group reaches a minimum write size of the nonvolatile memory (Jiang discloses an array controller that determines if the size of the write data of a plurality of write command for a particular logical block reached a watermark. The watermark is equivalent to the size of the logical block (a minimum write size) [0065][0095][0099]); when a length of write data associated with a set of write commands belonging to a first group 25corresponding to a first stream of the plurality of streams reaches the minimum write size, transfer write data having the minimum write size and associated with the set of write commands belonging to the first group (The array controller receives the identifier of the logical block to which the write commands are to be written to. When a sum of the lengths of the multiple pieces of write data is equal to the size of the logical block the array controller send the data to the storage device [0087][0095][0099])
The disclosures by Hashimoto and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto and Jiang in front of them to include the teachings of Jiang as Jiang discloses that transferring data once the write size is equivalent to that of the logical block can reduce write amplification in the system and improve data writing efficiency. Jiang: [0007-0008].

The minimum write size being determined based on a size of each of the plurality of pages 
However Nagarajan discloses:
The minimum write size being determined based on a size of each of the plurality of pages (Nagarajan discloses accumulating write data from a host in a SRAM buffer according to a minimum transfer size. The minimum transfer size corresponds to the page size of the NAND memory. The data is then transferred in complete pages when the minimum transfer size has been reached to the NAND memory [0033])
The disclosures by Hashimoto, Nagarajan and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto, Nagarajan and Jiang in front of them to include the teachings of Nagarajan as both Jiang and Nagarajan disclose transferring data to a non-volatile memory when it reaches a minimum write size. Therefore it is a simple substitution of one minimum write size indicator (page size as taught by Nagarajan) for another (watermark size of a block as taught by Jiang) in order to yield predictable results (improving the efficiency of the system by writing data to NAND when a minimum write size is reached). MPEP 2143
Regarding Claim 2, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 1 as shown in the rejection above.
Hashimoto in view of Jiang in view of Nagarajan also discloses:
wherein- 46 - the controller is configured to return responses indicative of completions of the write commands belonging to the first group to the host after transfer of the write data to the first buffer is complete or 5after write of the write data to the first write destination block is complete (Hashimoto: After the write to the input block is complete the controller posts a completion notification to the completion queue of the host [0138]).  

Regarding Claim 3, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 1 as shown in the rejection above.
Hashimoto in view of Jiang in view of Nagarajan also discloses:
wherein the controller is configured to calculate a total of lengths specified by the write commands belonging to 10the same group, and determine whether or not the length of the write data associated with the set of write commands belonging to the same group reaches the minimum write size (Jiang: The array controller determines when a sum of the lengths of the multiple pieces of write data for a target logical block is equal to the size of the logical block. [0087][0095][0099]).   

Regarding Claim 9, Hashimoto discloses:
A method of controlling a memory system 35comprising a nonvolatile memory including a plurality- 48 - of blocks (Non-volatile memory 16 such as NAND flash memory comprising a plurality of blocks [0059-0060][Fig 1]) each of the plurality of blocks including a plurality of pages, each of the plurality of pages being a unit for a data write and read operation (The input blocks comprise a plurality of pages. The pages store data that can be read or written [0061][0088][0147]); the method comprising: allocating a plurality of write destination blocks corresponding to a plurality of streams from the plurality of blocks (Controller 14 assigns input blocks (write destination blocks) to streams from the host [0122][0148][0098]), receiving10receiving a plurality of write commands from the host, each of the plurality of write commands including a stream identifier indicative of one of the plurality 15of streams (Controller 14 receives a write command from the submission queue of the host. Each write command includes a Stream ID identifying the stream the write command belongs to [0148]); classifying the received write commands into a plurality of groups corresponding to the plurality of streams (The controller writes the data of the received write commands to the input block that corresponds to the Stream ID of the respective write command (i.e. controller classifies the write command by determining the appropriate block/group) [0148]); transferring write data having the minimum write size and associated with the set of write commands belonging to the first group from a write buffer in a memory of the host to a first 30buffer in the memory system (The controller receives the write data from the write buffer memory 20 of the host. [0133] When data is written to the flash memory the data is first input into the data input/output buffer 28 [0083]); and writing the write data transferred to the first buffer to a first write destination block of the plurality of write destination blocks, the first write destination block corresponding to the first stream (Controller writes the data to the appropriate input block [0134][0148] Data is transferred from the data input/output buffer to the input blocks [0083]).
While Hashimoto discloses a host determining an optimal size of an input block for which write data should be written, Hashimoto does not explicitly disclose:
determining, for each of the groups, whether or not 20a length of write data associated with a set of write commands belonging to a same group reaches a minimum write size of the nonvolatile memory; in response to a length of write data associated with a set of write commands belonging to a first group 25corresponding to a first stream of the plurality of streams reaching the minimum write size, transferring write data having the minimum write size and associated with the set of write commands belonging to the first group 
However Jiang discloses:
determining, for each of the groups, whether or not 20a length of write data associated with a set of write commands belonging to a same group reaches a minimum write size of the nonvolatile memory (Jiang ; in response to a length of write data associated with a set of write commands belonging to a first group 25corresponding to a first stream of the plurality of streams reaching the minimum write size, transfer write data having the minimum write size and associated with the set of write commands belonging to the first group (The array controller receives the identifier of the logical block to which the write commands are to be written to. When a sum of the lengths of the multiple pieces of write data is equal to the size of the logical block the array controller send the data to the storage device [0087][0095][0099])
The disclosures by Hashimoto and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto and Jiang in front of them to include the teachings of Jiang as Jiang discloses that transferring data once the write size is equivalent to that of the logical block can reduce write amplification in the system and improve data writing efficiency. Jiang: [0007-0008].
While Jiang discloses determining if a set of write commands has reached a minimum write size and transferring the write data when the minimum write size has been reached, Hashimoto in view of Jiang do not explicitly disclose:
The minimum write size being determined based on a size of each of the plurality of pages 
However Nagarajan discloses:
The minimum write size being determined based on a size of each of the plurality of pages (Nagarajan discloses accumulating write data from a host in a SRAM buffer according to a minimum transfer size. The minimum transfer size corresponds to the page size of the NAND memory. The data is then transferred in complete pages when the minimum transfer size has been reached to the NAND memory [0033])
The disclosures by Hashimoto, Nagarajan and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto, Nagarajan and Jiang in front of them to include the teachings of Nagarajan as both Jiang and Nagarajan disclose transferring data to a non-volatile memory when it reaches a minimum write size. Therefore it is a simple substitution of one minimum write size indicator (page size as taught by Nagarajan) for another (watermark size of a block as taught by Jiang) in order to yield predictable results (improving the efficiency of the system by writing data to NAND when a minimum write size is reached). MPEP 2143

Regarding Claim 10, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 9 as shown in the rejection above.

further comprising: returning responses indicative of completions of 30the write commands belonging to the first group to the host after transfer of the write data to the first buffer is complete or after write of the write data to the first write destination block is complete (Hashimoto: After the write to the input block is complete the controller posts a completion notification to the completion queue of the host [0138]).  

Regarding Claim 11, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 9 as shown in the rejection above.
Hashimoto in view of Jiang in view of Nagarajan also discloses:
wherein the determining includes:  - 49 -calculating a total of lengths specified by the write commands belonging to the same group; and determining whether or not the length of the write data associated with the set of write commands 5belonging to the same group reaches the minimum write size. (Jiang: The array controller determines when a sum of the lengths of the multiple pieces of write data for a target logical block is equal to the size of the logical block. [0087][0095][0099]).   

Claims 4 and 12Hashimoto in view of Jiang in view of Nagarajan and further in view of Yang et al. (US PGPUB No US 2017/0228157 A1)(hereafter referred to as Yang). 
Regarding Claim 4, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 1 as shown in the rejection above.
Hashimoto in view of Jiang in view of Nagarajan does not appear to explicitly disclose:
wherein 15the controller is configured to classify the received write commands into the plurality of groups by storing each of the received write commands in one of a plurality of command queues in the memory system
However Yang discloses:
wherein 15the controller is configured to classify the received write commands into the plurality of groups by storing each of the received write commands in one of a plurality of command queues in the memory system (Yang discloses a plurality of queues where Chunk IDs are added to the appropriate queue corresponding to the Stream ID (i.e. chink IDs are classified into the appropriate command queue for the stream ID [0095]).   
The disclosures by Hashimoto, Yang, Nagarajan and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto, Yang, Nagarajan and Jiang in front of them to include the teachings of Yang as both Hashimoto and Yang disclose storing the write commands in a command queue. 

Regarding Claim 12, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 9 as shown in the rejection above.
Hashimoto in view of Jiang in view of Nagarajan does not appear to explicitly disclose:
wherein the classifying includes classifying the received write commands into the plurality of groups by storing 10each of the received write commands in one of a plurality of command queues in the memory system
However Yang discloses:
wherein the classifying includes classifying the received write commands into the plurality of groups by storing 10each of the received write commands in one of a plurality of command queues in the memory system (Yang discloses a plurality of queues where Chunk IDs are added to the appropriate queue corresponding to the Stream ID (i.e. chink IDs are classified into the appropriate command queue for the stream ID [0095]).   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto, Yang, Nagarajan and Jiang in front of them to include the teachings of Yang as both Hashimoto and Yang disclose storing the write commands in a command queue. Therefore it is a simple substitution of cone type of command queue (multiple queues as taught by Yang) for another (command queue as taught by Hashimoto) in order to yield predictable results (utilizing multiple command queues to queue data writes to a storage device). MPEP 2143

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Jiang in view of Nagarajan and further in view of Lee et al. (US PGPUB No US 2020/0135270 A1)(hereafter referred to as Lee). 
Regarding Claim 6, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 1 as shown in the rejection above.
Hashimoto in view of Jiang in view of Nagarajan does not appear to explicitly disclose:
wherein the controller is configured to: in response to a first time having elapsed since reception of a write command belonging to a second group corresponding 5to a second stream of the plurality of streams: transfer write data associated with the write command belonging to the second group from the write buffer in the memory of the host to a second buffer in the memory system as write data for the second stream;  10and return a response indicative of completion of the write command belonging to the second group to the host 
However Lee discloses:
wherein the controller is configured to: in response to a first time having elapsed since reception of a write command belonging to a second group corresponding 5to a second stream of the plurality of streams (Controller determines an amount of time that when elapsed a data chunk in the write buffer is to be written into memory [0062-0063]): transfer write data associated with the write command belonging to the second group from the write buffer in the memory of the host to a second buffer in the memory system as write data for the second stream (Upon the expiration of the amount of time the controller writes the data of the data chunk to a page buffer in the memory device [0062-0065]);  10and return a response indicative of completion of the write command belonging to the second group to the host (the controller (host) can receive a status command indicating the write has been completed [0065]).     
The disclosures by Hashimoto, Lee, Nagarajan and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.


Regarding Claim 14, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 9 as shown in the rejection above.
Hashimoto in view of Jiang in view of Nagarajan does not appear to explicitly disclose:
further comprising: in response to a first time having elapsed since reception of a 30write command belonging to a second group corresponding to a second stream of the plurality of streams: transferring write data associated with the write command belonging to the second group from the write buffer in the memory of the host to a second buffer in 35the memory system as write data for the second stream;  - 50 - and returning a response indicative of completion of the write command belonging to the second group to the host 
However Lee discloses:
further comprising: in response to a first time having elapsed since reception of a 30write command belonging to a second group corresponding to a second stream of the plurality of streams (Controller determines an : transferring write data associated with the write command belonging to the second group from the write buffer in the memory of the host to a second buffer in 35the memory system as write data for the second stream (Upon the expiration of the amount of time the controller writes the data of the data chunk to a page buffer in the memory device [0062-0065]); and returning a response indicative of completion of the write command belonging to the second group to the host (the controller (host) can receive a status command indicating the write has been completed [0065]).     
The disclosures by Hashimoto, Lee, Nagarajan and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto, Lee, Nagarajan and Jiang in front of them to include the teachings of Lee as Lee discloses that utilizing a time point at which a cache write should be completed improves the performance of the device as the amount of time a data chunk may be delayed is decreased. Lee: [00228-0029].

Claims 8 and 16Hashimoto in view of Jiang in view of Nagarajan and further in view of Farhan et al. (US Patent No US 10452301 B1)(hereafter referred to as Farhan). 
Regarding Claim 8, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 1 as shown in the rejection above.
Hashimoto in view of Jiang in view of Nagarajan does not appear to explicitly disclose:
wherein the first buffer has a size equal to the minimum write size 
However Farhan discloses:
wherein the first buffer has a size equal to the minimum write size (Farhan discloses determining that the available buffer capacity (a size of the buffer) is equal to or greater than the write size in the write request (minimum write size) [Col 6 Line 62- Col 7 Line 5])   
The disclosures by Hashimoto, Farhan, Nagarajan and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto, Farhan, Nagarajan and Jiang in front of them to include the teachings of Farhan as Farhan discloses that writing data to a write buffer based on the available size can improve write performance by decreasing the delays caused by transferring data in and out of the write buffer. Farhan: [Col 2 Lines 13-42]

Regarding Claim 16, Hashimoto in view of Jiang in view of Nagarajan discloses all of the elements of claim 9 as shown in the rejection above.
Hashimoto in view of Jiang does not appear to explicitly disclose:
wherein the first buffer has a size equal to the minimum write size 
However Farhan discloses:
wherein the first buffer has a size equal to the minimum write size (Farhan discloses determining that the available buffer capacity (a size of the buffer) is equal to or greater than the write size in the write request (minimum write size) [Col 6 Line 62- Col 7 Line 5])   
The disclosures by Hashimoto, Farhan, Nagarajan and Jiang are analogous to the claimed invention because they are in the same field of endeavor of non-volatile storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Hashimoto, Farhan, Nagarajan and Jiang in front of them to include the teachings of Farhan as Farhan discloses that writing data to a write buffer based on the available size can improve write performance by decreasing the delays caused by transferring data in and out of the write buffer. Farhan: [Col 2 Lines 13-42]

Allowable Subject Matter
Claims 5, 7, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the claim objections to claims 13 and 15 above are addressed.
Specifically regarding claim 5 and similarly claim 13, Claim 5 states “when a first time has elapsed since reception of a write command belonging to a second group corresponding to a second stream of the plurality of streams: even when a length of write data associated with a 25set of write commands belonging to the second group does not reach the minimum write size, transfer the write data associated with the set of write commands belonging to the second group from the write buffer in the memory of the host to the first buffer; and  30generate write data having the minimum write size by adding padding to the write data transferred to the first buffer, and write the generated write data to a second write destination block of the plurality of write destination blocks, the second write destination 35block corresponding to the second stream.” The closest prior art of record is Hashimoto and Kojima et al (US 2016/0070336). Hashimoto discloses transferring data from a write buffer in a host to a write destination block for a plurality of streams. Kojima generally discloses adding padding to a write unit (See [0070-0071]. However neither Hashimoto nor Kojima, individually or in combination, disclose the temporal relationship of claim 5, wherein “when a first time has elapsed since reception of a write command belonging to a second group corresponding to a second stream of the plurality of streams: even when a length of write data associated with a 25set of write commands belonging to the second group does not reach the minimum write size, transfer the write data associated with the set of write commands belonging to the second group from the write buffer in the memory of the host to the first buffer; and  30generate write data having the minimum write size by adding padding to the write data transferred to the first buffer, and write the generated write data to a second write destination block of the plurality of write destination blocks, the second write destination 35block corresponding to the second stream
Regarding claim 7 and similarly claim 15, Claim 7 states “when a total length of (i) a length of the write data for the second stream stored in the second buffer and (ii) a length of write data associated with a set of write commands belonging to the second group reaches the minimum write size: transfer the write data associated with the set of write commands belonging to the second group from the write buffer in the memory of the host to the first buffer; and write the write data transferred to the first buffer, together with the write data for the second stream stored in the second buffer, to a second write destination block of the plurality of write destination blocks, the second write destination block corresponding to the second stream.” The closest prior art of record is Jiang and Kojima et al (US 2016/0070336). Jiang discloses transferring data to memory when a minimum write size is met. Kojima generally discloses adding padding to a write unit (See [0070-0071]). However neither Jiang nor Kojima, individually or in combination, disclose the temporal relationship of claim 5, wherein “when a total length of (i) a length of the write data for the second stream stored in the second buffer and (ii) a length of write data associated with a set of write commands belonging to the second group reaches the minimum write size: transfer the write data associated with the set of write commands belonging to the second group from the write buffer in the memory of the host to the first buffer; and write the write data transferred to the first buffer, together with the write data for the second stream stored in the second buffer, to a second write destination block of the plurality of write destination blocks, the second write destination block corresponding to the second stream”.

Response to Arguments
The objection to the title has been withdrawn in light of the instant amendment to the title.
The claim objections have been withdrawn in light of the instant amendments to the claim.
On Pages 12-14, the Applicant argues:
“Applicant respectfully submits that Hashimoto, Jiang, Yang, Lee and Farhan, either individually or in combination, fail to disclose or suggest at least the aforementioned features recited in amended independent claims 1 and 9. 
In rejecting the claims, the Office Action, at pages 7 and 8, acknowledges that Hashimoto fails to disclose or suggest the claimed feature of "wherein the controller is configured to: determine, for each of the groups, whether or not a length of write data associated with a set of write commands belonging to a same group reaches a minimum write size of the nonvolatile memory," as recited in claim 1 and similarly recited in claim 9. The Office Action, however, relies on paragraphs [0065], [0095] and [0099] of Jiang to attempt to make up for the deficiencies of Hashimoto. As indicated above, Applicant amended independent claims 1 and 9 to recite various additional features that further differentiate the claimed subject matter from the cited references, and respectfully disagrees with the position of the Office Action regarding the claims, as now amended. 
Specifically, although Jiang discloses that when the size of data stored in a cache reaches the size of a logical block, data is transferred to an SSD (in other words, the size of the logical block is controlled by an array controller on the host side), Jiang does not disclose or suggest the structure wherein a controller of a memory system controls the transfer of data from a write buffer of the host to a buffer in the memory system, considering the minimum write size determined based on the physical structure of a nonvolatile memory. 
In addition, although the watermark of Jiang may corresponds to the size of the logical block (not admitted), the watermark is determined without considering the size of a page, and thus does not corresponds to the claimed feature of "the minimum write size being determined based on a size of each of the plurality of pages," as recited in amended independent claims 1 and 9. 
12 Application No. 16/815,950Reply to Office Action of April 29, 2021Moreover, Jiang also does not disclose that the size of data stored in the cache is determined for each stream. 
Independent claim 1, as well as independent claim 9, as amended, recite the following features: "determine, for each of the groups, whether or not a length of write data associated with a set of 
Thus, according to the claimed subject matter, the controller determines, for each stream, whether or not the size of write data reaches the minimum write size, and when the size of data associated with a stream reaches the minimum write size, transfers write data having the minimum write size from the write buffer of the host to the buffer in the memory system. The controller thereby can write the write data having the minimum write size to a write destination block corresponding to the stream. 
In this manner, it is determined, for each stream, whether or not the size of write data reaches the minimum write size, and based on the determination result, write data from the write buffer of the host is transferred for each minimum write size. This point is not disclosed or suggested by Jiang or any of the cited references. 13 
Application No. 16/815,950Reply to Office Action of April 29, 2021Accordingly, Applicant respectfully submits that Jiang fails to disclose or suggest at least the aforementioned features recited in amended independent claims 1 and 9, and thus fails to make up for the deficiencies of Hashimoto. 
Yang, Lee and Farhan, either individually or in combination with Hashimoto and Jiang, likewise fail to disclose or suggest at least the aforementioned features recited in claims 1 and 9, and as such, fail to make up for the deficiencies of Hashimoto. 
In view of the above, Applicant respectfully submits that independent claims 1 and 9 are allowable. The dependent claims are therefore also allowable by virtue of their dependencies, as well as for the additional distinguishing features recited therein. Accordingly, reconsideration and withdrawal of the rejections are respectfully requested. 

In regards to the Applicant’s arguments that Jiang’s minimum write size is not determined based on the size of each of the plurality of pages, as amended, the Examiner has considered the argument but it is moot as it does not pertain to the reference being used to teach the newly added limitation (see mapping above for more details).

Regarding the Applicant’s argument that the dependent claims are allowable at least due to their dependencies on the independent claims. The Examiner respectfully disagrees and notes the instant rejection and response to argument discussion of the independent claims above. Additionally, the Examiner notes the indication of allowable subject matter regarding claims 5, 7, 13 and 15 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183